IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON
LAMAR PASSMORE, : Case No. 1:19-cv-200

Plaintiff, : Judge Matthew W. McFarland
: Magistrate Judge Karen L. Litkovitz

VS.

THE PENTAGON,

Defendant.

 

ORDER ADOPTING REPORT AND RECOMMENDATIONS (Doc. 62) AND
DENYING MOTIONS TO COMPEL (Docs. 22, 38) AND MOTIONS FOR
SUMMARY JUDGMENT (Docs. 7, 10) AS MOOT

 

The Court has reviewed the Report and Recommendations of United States
Magistrate Judge Karen L. Litkovitz (Doc. 62), to whom this case is referred pursuant to
28 U.S.C. § 636(b), and noting that no objections have been filed thereto and that the time
for filing such objections under Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said
Report and Recommendations in its entirety. Accordingly, the Court GRANTS
Defendant’s Motion to Dismiss (Doc. 19) and DENIES Plaintiff’s Motions to Compel

(Docs. 22, 38) and Motions for Summary Judgment (Docs. 7, 10) as MOOT.

By .

MATTHEW W. McFARLAND
UNITED STATES DISTRICT JUDGE
